DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/3/2019 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 7/3/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claim 1, said claims are held to be indefinite because it is unclear what is meant by “second part.” The term “second part” seems to refer to a subcomponent of the claimed composite which comprises a platinum catalysts, a crosslinker, butyl acetate, and an inhibitor.  However, the catalyst, butyl acetate, and the crosslinker are added separately to the first part (in steps 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanungo et al (US 9,283,795). 
Kanungo teaches a fluorosilicone composite (0039) for a variable data lithography imaging member (0002).  Said composite comprises first and second parts.  The first part may comprise carbon black filler (col 9, lines 40+), silica (col 9, line29+), butyl acetate and the fluorosilicone resin (col 10, line34+). The second part may comprise a platinum catalyst (col 10, line 8+), a crosslinker, butyl acetate (col 10, line 55), a dispsersant (col 10, line 46), and an inhibitor (see example 1) (col 10, lines 37+).
 	With regards to the product by process limitations of the claims, the courts have held the method of making the product does not patentably distinguish the claimed product from the product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.  The examiner notes Kanungo does not teach the beads, but the beads are removed as part of the claimed process and, thus, are not part of the claimed fluorosilicone composite.  The examiner further notes heating the silica does not compositionally distinguish the claimed heated silica from the silica taught in Kanungo. Additionally, 
	With regards to claim 2, Kanungo teaches the fluorosilicone includes vinyl terminated trifluoropropyl methylsiloxane (col 12, lines 379+).
With regards to claim 3, the examiner takes the position that said limitations are method limitations that do not further distinguish the claimed invention the composition of the prior art.
With regards to claim 5, Kanungo teaches the dispersant may be a polyoxyalkylene amine derivative (col 10, line 46).
	With regards to claim 6, Kanungo teaches the crosslinker may comprise methyl hydrosiloxanetrifluoropropyl methylsiloxane (col 9, line 37) and the second part further includes a polyoxyalkylene amine derivative as a dispersion stabilizer (col 10, line 46).
	With regards to claim 7, Kanungo teaches the fluorosilicone composite having viscosity adjusted to 100 cP (col 10, line 49), the first part including 10-30% of the vinyl terminated trifluoropropyl methylsiloxane (col 9, lines 29+;  col 10, lines 19+), 1-10% of the carbon black (col 9, lines 40-61), 0.1-1% of the silica (col 9, lines 63+) and 50-80% of the butyl acetate, the second part including 1-8% of the platinum catalyst (col 10, line 53), 30-60% of the methyl hydrosiloxanetrifluoropropyl methylsiloxane (col 10, line 55), 30-60% of butyl acetate (col 10, line 56), and 0.1-1% of the inhibitor (col 10, line 58).
	With regards to claims 4, 8, 10, 16, and 18, Kanungo teaches the fluorosilicone composite includes a dispersant, but does not teach said dispersant is included in the first part.  However, the courts have held the method of making a product does not patentably distinguish a claimed product 
With regards to claims 9 and 17, Kanungo teaches the second part further including 44.1-46.7% of the butyl acetate (col 10, line 56).
	With regards to claim 11, Kanungo teaches the fluorosilicone includes vinyl terminated trifluoropropyl methylsiloxane (col 12, lines 37+), the dispersant including a polyoxyalkylene amine derivative (col 10, lines 46), and the second part including a methyl hydrosiloxanetrifluoropropyl methylsiloxane as the crosslinker (col 9, line 35).
	With regards to claim 12, the examiner notes Kanungo does not teach stainless steel balls/ beads, but the beads are removed as part of the claimed process and, thus, are not part of the claimed fluorosilicone composite.
	With regards to claim 13, Kanungo teaches the fluorosilicone composite (0039) may be used for a variable data lithography imaging member (0002).  
	With regards to claim 14, Kanungo teaches the fluorosilicone may include vinyl terminated trifluoropropyl methylsiloxane (col 12, lines 37+), methyl hydrosiloxanetrifluoropropyl methylsiloxane as the crosslinker (col 9, line 35), and a polyoxyalkylene amine derivative as a dispersion stabilizer (col 10, line 46).
	With regards to claim 15, Kanungo teaches the fluorosilicone composite having viscosity adjusted to 100 cP (col 10, line 49), the first part including 10-30% of the vinyl terminated trifluoropropyl methylsiloxane (col 9, lines 29+;  col 10, lines 19+)), 1-10% of the carbon black (col 9, lines 40-61), 0.1-1% of the silica (col 9, lines 63+) and 50-80% of the butyl acetate, the second part including 1-8% of the 
	With regards to claim 19, Kanungo teaches the fluorosilicone may include vinyl terminated trifluoropropyl methylsiloxane (col 12, lines 37+), methyl hydrosiloxanetrifluoropropyl methylsiloxane as the crosslinker (col 9, line 35), and a polyoxyalkylene amine derivative as a dispersion stabilizer (col 10, line 46).
	With regards to the product by process limitations of claim 20, the courts have held the method of making the product does not patentably distinguish the claimed product from the product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.  The examiner notes Kanungo does not teach the beads, but the beads are removed as part of the claimed process and, thus, are not part of the claimed fluorosilicone composite.
	With regards to the weight percentages claimed in claims 3, 4, 7-9, and 15-17, the examiner notes the percentages further limit the first and second parts of the claimed fluorsilicone composite but do not limit the final composition of the claimed fluorosilicone composite.  Thus, to the extent the claimed percentages are not anticipated/taught by Kanungo, said percentages are understood to be product by process limitations describing the parts which are utilized to make the claimed fluorosilicone composite.  As such, said percentages are understood not to further limit the claimed fluorosilicone composite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanungo (US 9,283,795) in view of Sambhy et al (US 2014/0255610), Kanungo’362 (US 20124/0060362), and Eashoo (US 6,783,715).
Kanungo teaches a fluorosilicone composite for a variable data lithography imaging member (col 5, lines 5+) a fluorosilicone (claim 1), carbon black (claim 4), silica (claim 1) and a solvent (example 1), a platinum catalyst (claim 1), and a crosslinker (claim 1),
Kanungo teaches the composition may comprise a TFT solvent, but does not teach butyl acetate may be utilized in place thereof.  However, Sambhy teaches that TFT and butyl acetate are interchangeably functional as solvents for such fluroalkylsiloxane elastomeric composition.  Thus, it would have been obvious to one of ordinary skill in the art to utilize butyl acetate in place of the TFT solvent disclosed in Kanungo.  The motivation for doing so would have been that Sambhy teaches TFT and butyl acetate are functionally equivalent to one another with respect to processing such fluroosiloxane compositions.
Kanungo also does not teach the composition should further comprise an inhibitor.  However, Kanungo’362 teaches inhibitors may be added to such fluorosilicone/filler compositions for imaging members (0090; 0091).  Thus, it would have been obvious to one of ordinary skill in the art to add an inhibitor to the composite of Kanungo in order to slow/stop the chemical reaction.
Kanungo also does not teach the composition should further comprise a polyoxyalkylene amine derivative dispersant.  However, Eashoo teaches it is known to provide a surface treatment to particles such as carbon black in order to increase the flowability of the material (col 13, lines 47+).  Such surface treatments include polyoxyalkylene amine compounds (col 14, lines 19). Therefore, it would have been obvious to one of ordinary skill in the art to include a surface treatment such as a polyoxyalkyleneamine compound with the carbon black taught in Kanungo in order to improve its flowability.

The fluorosilicone composite may be made by a method comprising:
A)    adding the fluorosilicone, the silica, the carbon black, solvent and beads together in a container (example 1);
B)    mixing the fluorosilicone, the silica, the carbon black, the dispersant, solvent and the beads resulting in a first mixture (example 1);
E)    adding platinum catalyst to the first part of the fluorosilicone composite (example 1);
F)    mixing the platinum catalyst and the first part of the fluorosilicone composite resulting in a second mixture (example 1);
G)    adding the crosslinker to the second mixture and mixing the combination resulting in a third mixture (example 1);
H)    diluting the third mixture by combining and mixing the second portion of solvent with the third mixture (example 1); and
I)    removing the beads from the third mixture resulting in the fluorosilicone composite.
	With regards to claim 2, Kanungo teaches the fluorosilicone may be vinyl terminated trifluoropropyl methylsiloxane (example 1).

	With regards to claim 6, Kanungo teaches the crosslinker may be XL-150 (see example 1)-known in the art to be methyl hydrosiloxanetrifluoropropyl methylsiloxane (see US 9,950,549).
	With regards to claim 7, Kanungo does not teach the claimed viscosity.  However, Kanungo’362 teaches viscosity of the fluorosilicone composite is a result effective variable that can be controlled by adjusting the amount of solvent added thereto (0091).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the viscosity of the composition by adjusting the amount of solvent added thereto.
With regards to claim 12, Kanungo teaches the beads are stainless steel balls (example 1).
	With regards to claim 13, Kanungo teaches the fluorosilicone composite is useful for a variable data lithography imaging member.
	With regards to the product by process limitations of claim 20, the courts have held the method of making the product does not patentably distinguish the claimed product from the product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, no such showing has been made.  The examiner notes Kanungo does not teach the beads, but the beads are removed as part of the claimed process and, thus, are not part of the claimed fluorosilicone composite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649